DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-15 recite a system, and claim 16-19 recites a method (i.e. a series of steps), claim 20 recites a tangible computer readable medium and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 16, and 20 recite automatically classifying employment titles of employment postings, collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text; generate a character-level feature based on characters within the title; generate a first word-level feature based on words within the title; generate a second word-level feature based on word within the description; generate a posting feature by concatenating the character-level feature, the first word-level feature, and the second word-level feature; and determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and store the employment posting and the numeric representation of the title.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to be able to determine a job title for a job posting based on the written description or the words contained in the posting. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as candidate information and job requirements and allowing a job recruiter to further perform the steps of assessing a job candidate. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: the system comprising: memory configured to store a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database; in which the one or more processors are configured.
Claim 16: one or more processors; a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database; one or more processors are configured.
Claim 20: tangible computer readable medium, a machine, a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer; one or more processors configured; a posting database.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claims are directed to merely using a neural network to process information such as a job description to generate a job title through a series of standard neural network steps. Merely utilizing a computer system to perform basic actions such as upload, display, and process information is not an improvement to a technology. Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a neural network to process information as well as using a job description to determine an associated job title (see Specification [0005]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-15 and 17-19 are directed to further narrowing the abstract idea of determining a job title based on the context of a posted job description.

Claims 2-15 and 17-19 do not recite any further additional elements that are not discussed in the above analysis. 

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 2018/0341639) in view of Csar (US 2020/0097812).
Claims 1, 16, and 20: Fung discloses (Claim 1) a system for automatically classifying employment titles of employment postings, the system comprising: memory configured to (Claim 16) a method for automatically classifying employment titles of employment postings, the method comprising: (Claim 20) a tangible computer readable medium including instructions which, when executed, cause a machine to automatically classify employment titles of employment postings by causing the machine to: store a convolutional neural network (CNN) that includes a character-title partial-CNN, a word-title partial-CNN, a description CNN, and at least one fully-connected layer (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
One or more processors configured to: collect an employment posting; extract text of the employment posting; identify a title and a description within the extracted text (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
Apply the character-title partial-CNN to the title to generate a character-level feature based on characters within the title; apply the word-title partial-CNN to the title to generate a first word-level feature based on words within the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
Apply the description partial-CNN to the description to generate a second word-level feature based on word within the description; generate a posting feature by concatenating the character-level feature, the first word-level feature, and the second word-level feature (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling);
However, Fung does not disclose and determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title.
In the same field of endeavor of determining a job title based on a description Csar teaches and determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title (Paragraph [0016-0018]; [0029]; [0036-0037]; [0044-0046]; [0056-0058]; Figs. 3 and 5, the present disclosure describes a system whereby a machine learning model is trained to predict a standardization for a given raw title. A neural network may be trained whose inputs is a raw title (such as a query string) and a list of candidate titles (either title identification in a taxonomy or English strings) and which product a probability that the query and each candidate belong to the same title. The data layer may include several databases such as a profile database for storing profile data, including both member profile data and profile data from various organizations. The entities once extracted are passed to a deep representation formation component which acts to form a deep representation of the entities. In an example every entity that could be mapped to a taxonomy may be mapped to a vector. Title skill pair is a mapping between a particular raw title and a skill or skill identification. The basic design is to take a query string and a list of titles, represent each title as a vector, and then compare the query vector with each candidate to produce a score).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title as taught by Csar (Csar [0046]). With the motivation of helping to determine a title for clarity in the hiring process for job seekers and employee seekers (Csar [0002-0003]).
Claims 2: Modified Fung discloses the system as per claim 1. Fung further discloses wherein each of the character-title partial-CNN, the word-title partial-CNN, and the description CNN includes a series of convolutional layers and pooling layers (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 3: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to generate the character-level feature by collecting an output of a last layer of the character-title partial-CNN (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 4: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to generate the first word-level feature by concatenating outputs of a plurality of layers of the word-title partial-CNN (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 5: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to generate the second word-level feature by concatenating outputs of a plurality of layers of the description partial-CNN (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 6: Modified Fung discloses the system as per claim 1. Fung further discloses wherein, prior to applying the at least one fully- connected layer to the posting feature, the one or more processors are configured to apply a dropout layer to the posting feature to randomize the posting feature for the at least one fully-connected layer (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 7: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the numeric representation of the classification for the title includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 8: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the at least one fully-connected layer includes parallel fully-connected layers, wherein the one or more processors are configured to compare outputs of the parallel fully-connected layers to determine the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 9: Modified Fung discloses the system as per claim 8. Fung further discloses wherein the parallel fully-connected layers include a major fully-connected layer, wherein the one or more processors are configured to generate a second numeric representation by applying the major fully-connected layer to the posting feature, wherein the second numeric representation represents a major classification group (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 10: Modified Fung discloses the system as per claim 9. Fung further discloses wherein the parallel fully-connected layers include a detailed fully-connected layer, wherein the one or more processors are configured to generate a third numeric representation by applying the detailed fully-connected layer to the posting feature, wherein the third numeric representation includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 11: Modified Fung discloses the system as per claim 10. Fung further discloses wherein, in response to determining that the second numeric representation matches the representation of the major classification group of the third numeric representation, the one or more processors are configured to set the third numeric representation as the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claims 12 and 19: Modified Fung discloses the system as per claim 10 and the method as per claim 17. However, Fung does not disclose wherein, in response to determining that the second numeric representation does not match the representation of the major classification group of the third numeric representation, the one or more processors are configured to: identify, based on the detailed fully-connected layer, a highest-ranked numeric representation that includes a representation of a major classification group that matches the second numeric representation; and set the highest-ranked numeric representation as the numeric representation of the classification for the title.
In the same field of endeavor of determining a job title based on a description Csar teaches wherein, in response to determining that the second numeric representation does not match the representation of the major classification group of the third numeric representation, the one or more processors are configured to: identify, based on the detailed fully-connected layer, a highest-ranked numeric representation that includes a representation of a major classification group that matches the second numeric representation; and set the highest-ranked numeric representation as the numeric representation of the classification for the title(Paragraph [0016-0018]; [0029]; [0036-0037]; [0044-0046]; [0056-0058]; Figs. 3 and 5, the present disclosure describes a system whereby a machine learning model is trained to predict a standardization for a given raw title. A neural network may be trained whose inputs is a raw title (such as a query string) and a list of candidate titles (either title identification in a taxonomy or English strings) and which product a probability that the query and each candidate belong to the same title. The data layer may include several databases such as a profile database for storing profile data, including both member profile data and profile data from various organizations. The entities once extracted are passed to a deep representation formation component which acts to form a deep representation of the entities. In an example every entity that could be mapped to a taxonomy may be mapped to a vector. Title skill pair is a mapping between a particular raw title and a skill or skill identification. The basic design is to take a query string and a list of titles, represent each title as a vector, and then compare the query vector with each candidate to produce a score).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of semantically determining a job title as disclosed by Fung (Fung [0013]) with the system of determine a numeric representation of a classification for the title by applying the at least one fully-connected layer to the posting feature; and a posting database in which the one or more processors are configured to store the employment posting and the numeric representation of the title as taught by Csar (Csar [0046]). With the motivation of helping to determine a title for clarity in the hiring process for job seekers and employee seekers (Csar [0002-0003]).
Claim 13: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to determine the numeric representation of the classification for the title in real- time upon collecting the employment posting from a recruiter via an employment website or app (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 14: Modified Fung discloses the system as per claim 1. Fung further discloses further including a candidate database, wherein, in real-time, the one or more processors are configured to match the employment posting with one or more candidate profiles retrieved from the candidate database based on the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 15: Modified Fung discloses the system as per claim 1. Fung further discloses wherein the one or more processors are configured to: collect candidate information from a candidate via an employment website or app; identify the numeric representation of the classification as corresponding with the candidate based on the candidate information; retrieve the employment posting from the posting database based on the numeric representation; and recommend, in real-time, the employment posting to the candidate via the employment website or app (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 17: Modified Fung discloses the method as per claim 16. Fung further discloses wherein applying the at least one fully- connected layer to the posting feature includes: applying a major fully-connected layer to the posting feature to generate a second numeric representation that represents a major classification group; applying a detailed fully-connected layer to the posting feature to generate a third numeric representation, wherein the third numeric representation includes representations of a major classification group, a minor classification group, a broad classification, and a detailed classification; and comparing the second and third numeric representations (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Claim 18: Modified Fung discloses the method as per claim 17. Fung further discloses further including, in response to determining that the second and third numeric representations correspond with each other, setting the third numeric representation as the numeric representation of the classification for the title (Paragraph [0012-0015]; Figs. 1 and 4, one or more embodiments of the model used to train the classifier. The title, a corporate designator associating with the title, and the description information are input to the model. The description is put through an embedding function before being input into the classifier. In other embodiments a type of recurrent neural network classifier is used. Job description information such as job description and employee profile information is put through a training process, such that the words within the description and employee information are associated with a weight. In one embodiments, the weighted values are passed through a neural network classifier with the resultant prediction compared to the known title vector. Once the system is trained, it can be used against other sets of title vector and description information pairs. The goal here is to use the predictor to see if the job titles are semantically similar based on the prediction. A first classifier trained on weights associated with the trained system is used to predict the role associated with a first title. In one or more embodiments the first classifier is a sequence of dense layers with pooling).
Therefore, claims 1-20 are rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ma (US 2018/0052816) Title extraction using natural language processing.
Beason (US 2020/0134537) System and method for generating employment candidates.
Grover (US 2018/0173802) Determining similarities among industries to enhance job searching.
Noh (US 2019/0236063) Search query and job title proximity computation via word embedding.
Merhav (US 2019/0205376) Title standardization through iterative processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689